Citation Nr: 1113512	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.  

The Board notes that The United States Court of Appeals for Veterans Claims (the Court) has recently determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with PTSD, schizoaffective disorder, bipolar disorder, paranoid schizophrenia, and psychotic disorder.  Significantly, the Veteran has already claimed entitlement to service-connection for schizoaffective disorder in a separate adjudication that is not before the Board.  Moreover, in a June 2001 rating decision, the RO denied the Veteran's claim for schizoaffective disorder, to include all other acquired psychiatric disorders.  Accordingly, the Board need not expand the Veteran's PTSD claim at this time.

The Veteran was scheduled to appear at the Cleveland RO to have a videoconference hearing before a Veterans Law Judge.  However, in January 2009 the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010). 


FINDINGS OF FACT

1.  In an unappealed December 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD. 
2.  The evidence received since the December 2000 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

3.  The Veteran did not engage in combat with an enemy.

4.  The Veteran's claimed stressors have not been objectively verified.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the December 2000 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  PTSD, was not incurred in or aggravated by military service. 38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for PTSD.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].




Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in January 2005 addressing his claim to reopen.  A subsequent letter mailed in March 2006 included notice of the method in which VA assigns effective dates and disability evaluations.  Both letters were mailed prior to the initial adjudication of his claim.  
Additionally, the January 2005 letter informed the Veteran as to the reason his PTSD claim was previously denied:  "[y]our claim was previously denied because there was no evidence establishing a clear diagnosis of [PTSD]; there is no credible evidence that the actual in-service stressor occurred; and there is no link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Therefore, the evidence you submit must relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  See Kent, supra.

In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Board notes that in reopening the Veteran's claim and adjudicating the claim on the merits, he was not provided a VA examination and nexus opinion with regard to his claim for PTSD.  Under 38 C.F.R. § 3.159(c)(4) (2010), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered an event, injury, or disease, in service resulting in his PTSD. As set forth below, the Board has found the Veteran's allegations concerning the alleged personal trauma to be inherently contradictory, unreliable and not credible, providing evidence against his own claim.  Facially, the Veteran's available service records do not reflect any factors in 38 C.F.R. § 3.304(f) which corroborate the personal assault.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of a personal assault, but the Veteran's somewhat incredulous story of the personal assault and absence of in-service complaints of or treatment for a psychiatric disorder could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran's claimed in-service stressor occurred.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for PTSD 

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen

The RO denied service connection for PTSD in a December 2000 rating decision based on a finding that no current diagnosis was shown and that the evidence did not establish that an in-service stressor occurred.  That decision is final.

At the time of the prior final rating decision in December 2000, and as reflected in the July 2006 rating decision, the record included the Veteran's service records, post-service records, service personnel records, and the Veteran's statements.  The Veteran's service treatment records were absent any psychiatric treatment.  Further, VA and private psychiatric treatment records revealed no diagnoses of PTSD.  However, private psychiatric treatment records showed diagnoses of bipolar disorder and schizoaffective disorder.  Also of record was the Veteran's report of his in-service stressor.  Specifically, the Veteran reported in a statement dated in December 1999 that in 1974 while stationed at Fort Jackson, South Carolina for boot camp he was attacked by two male soldiers, one Caucasian and the other African-American, in a pantry after the Veteran refused to perform sexual favors for them.  He further stated that he reported the incident to his sergeant, and both men were court-martialed.  The Veteran was sent to motivation camp and later honorably discharged from the military.
 
At the time of the 2000 rating decision, the evidence then of record was reviewed and the claim was denied.  In doing so, the Board determined that the there was no competent evidence of either a current diagnosis of PTSD or a verifiable in-service stressor.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran has a current diagnosis of  PTSD which is related to his in-service stressor.

Since that determination, in December 2004, the Veteran has applied to reopen his claim of entitlement to service connection for PTSD.  In a March 2006 rating decision, the agency of original jurisdiction (AOJ) reopened and denied the claim, noting that although new and material evidence had been associated with the claims file, the evidence did not show that the Veteran's PTSD was incurred in or aggravated by military service.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Pertinently, a VA psychiatric evaluation report dated in April 2002 documents treatment for the Veteran's circumstances he encountered in the military.  The Veteran stated that during service, he was pushed, prodded, and spat upon.  His sergeants made him do hundreds of pushups, kicked him in the back, and eventually sent him to "motivation school."  The Veteran also reported that members of the Ku Klux Klan came to his post one night, and he had to hide in fear of being caught.  He additionally reiterated his assault by the two male soldiers, and he stated that he was attacked because the soldiers liked the food he prepared better than others.  After examination of the Veteran and consideration of his reported in-service stressor, the VA psychiatrist diagnosed the Veteran with PTSD.  Additionally, a VA treatment report dated in July 1999 from B.L., M.D., indicates "probable PTSD as a residual of [the Veteran's] beating in the service."  Further, treatment reports from J.G., M.D., and K.C., LISW dated in February and July 2007, respectively, document the Veteran's psychiatric treatment in relation to his reported in-service assault.  Medical evidence showing a diagnosis of PTSD related to the in-service stressor had not been submitted before.  Thus, it is new.

The psychiatric evaluation reports also indicate evidence that the Veteran's diagnosed PTSD is related to his in-service stressor.  The Veteran's previous claim was denied because there was no evidence of a current diagnosis of PTSD related to an in-service stressor.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for PTSD is reopened.  

Claim for Service Connection

The Veteran essentially contends that he has PTSD stemming from one incident, an alleged physical assault on the Veteran by two personnel while stationed at Fort Jackson, South Carolina for boot camp.

As noted above, service connection for PTSD requires that three elements be met: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2010).

The Veteran was initially diagnosed with "probable PTSD" by Dr. B.L. in a July 1999 VA psychiatric evaluation report.  He was diagnosed with PTSD in an April 2002 VA psychiatric evaluation by J.L., M.D.  He has also been diagnosed with schizoaffective disorder, paranoid schizophrenia, bipolar disorder, psychotic disorder, and polysubstance abuse.  More recent VA treatment reports indicate diagnoses of and treatment for PTSD.  K.C., LISW, reported in a letter dated in July 2007 that the Veteran was receiving treatment for PTSD.  Element (1) is therefore arguably satisfied.

In the April 2002 medical report, there is also a statement by Dr. J.L. that the Veteran has PTSD based on the physical abuse suffered by the Veteran during service and his current state.  Additionally, K.C., LISW, stated in the July 2007 letter that treatment for PTSD is from his service in boot camp when he was harassed and assaulted.  Further, Dr. B.L. indicated in his July 1999 VA psychiatric report "probable PTSD as a residual of [the Veteran's] beating in the service."  This arguably satisfies element (2).

With respect to element (3), there is no objective evidence to show combat participation by the Veteran.  The Veteran's DD Form 214, his service personnel records, and his statement of duty assignments which have been associated with his VA claims folder are pertinently negative for any indication that the Veteran served in combat.

The Board adds that, as discussed in detail above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Here, the Veteran has not contended that he engaged in combat or that he was in fear of hostile military activity.  Rather, he alleges that his PTSD is due to a physical assault in South Carolina.  Therefore, the law requires that his claimed stressors be corroborated by evidence other than the appellant's own testimony or the diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Since July 1999, the Veteran has described his alleged stressor to be a physical assault by two soldiers, which is purported to have occurred in June or July 1974 at Fort Jackson, South Carolina.  The Veteran further stated that the two soldiers were court martialed and a hearing was held in July 1974.  The only source of the story concerning any physical assault by the two soldiers and subsequent court martial comes from the Veteran himself.  The Veteran reported to Dr. J.L. that since the alleged in-service physical assault, he has suffered unending intrusive thoughts, flashbacks, irritability, trouble interacting with others, and poor self-esteem.  Although the Veteran noted trauma in his life before entering the military, he denied having experienced any of these symptoms prior to the assault.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

The Board reiterates that the Veteran and his representative have been provided notice of alternative sources that may substitute for his service treatment records for the purpose of determining service connection for his PTSD, and specifically evidence of a credible in-service stressor.  As such, additional development of the Veteran's claimed stressor would be useless.  Crucially, the Veteran's service treatment records and personnel records reveal no evidence of the Veteran's claimed in-service assault and court martial.  Notably, the Veteran's personnel records reveal that he was honorably discharged due to "negative attitudes and lack of motivation."  Moreover, in a response from the U.S. Army and Joint Services Records Research Center (JSRRC) in coordination with the U.S. Army Crime Records Center received by VA in July 2006, the JSRRC indicated that it was unable to confirm the Veteran's claim of physical assault during basic training at Fort Jackson between June and July 1974.  Specifically, no records were maintained regarding the incident.  Indeed, there is nothing to indicate that there exists anywhere any objective evidence that an attack in fact took place.

The Veteran has provided a lay statement from his sister documenting the Veteran's reported in-service assault and subsequent mental health treatment.  However, this statement does not verify that the Veteran was attacked by two soldiers during service.  Pertinently, although the Veteran's sister stated that the Veteran reported the claimed physical assault, as discussed above there is no objective documentation from the Veteran's treatment and personnel records that the incident occurred.  Additionally, the Veteran indicated in a February 2004 statement that he reported the incident to fellow soldiers M.S.H. and P.H.B.  However, in March 2007, the RO conducted a VA Beneficiary Identification and Records Locator Subsystem (BIRLS) inquiry for M.S.H. and P.H.B. with no record of either person found.  

In this connection, the Board cannot help but notice and comment upon what appear to be gross inconsistencies in the Veteran's presentation over the years.  The earliest documentation of the Veteran's in-service assault is during a VA mental health evaluation dated in July 1999.  However, the evidence of record documents numerous mental health evaluations prior to July 1999 with no report of the in-service assault.  Notably, a vocational evaluation dated in March 1976 documents the Veteran's reported psychiatric symptomatology, including moody behavior, irritability, and avoiding close interpersonal relationships.  He did not report any psychiatric symptomatology during military service, to include the alleged in-service assault.  Further, a September 1986 psychological evaluation only documents the Veteran's report of a "nervous breakdown" during service with no reference to the in-service assault.  Thus, for a period of over two decades after service, the Veteran never mentioned the purported assault by two soldiers despite undergoing mental health evaluations.  

All of this changed dramatically in July 1999 coincident with the beginning of his VA mental health treatment for his PTSD.  After more than twenty years of not mentioning any attack by soldiers, the Veteran suddenly made the alleged physical assault incident a watershed event in his life.  The Veteran's treatment history with Drs. B.L. and J.L. as well as K.C., LISW, from 1999 to 2007 reference his complaints regarding the incident, including complaints of ongoing flashbacks and intrusive thoughts about the Army.  In the Veteran's February 2004 statement, he reiterated that he believed that the attack by two soldiers caused his PTSD.  VA treatment reports from July 1999 bear out his continued complaint in this regard.

Based on these grossly inconsistent statements, which as discussed above are not amenable to verification, the Board discounts the credibility of the Veteran's current statements with respect to the alleged assault in service.  The statements were made over 20 years after his separation from service, and more than 20 years after the Veteran began seeking compensation based on mental health issues.  Not only may the Veteran's memory be dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective evidence, to include the statements proffered by the Veteran and his sister, which serves to verify the claimed stressor.  

In summary, the stressor reported by the Veteran has not been confirmed; element (3) has therefore not been satisfied, and the claim of entitlement to service connection for PTSD fails on that basis.

In reaching this conclusion, the Board has considered the July 1999 VA treatment report from Dr. B.L., April 2002 VA treatment report from Dr. J.L., February 2007 report from Dr. J.G., and July 2007 report from K.C., LISW which link PTSD to an in-service assault.  However, these opinions, as discussed above, are based on an uncorroborated, unverified in-service stressor.  VA regulations clearly provide that service connection for PTSD requires "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  These opinions do not identify any particular specific supporting evidence that the assault occurred as reported by the Veteran.  

Furthermore, while Dr. B.L., Dr. J.L., Dr. J.G., and K.C. found the Veteran credible, the Board manifestly has not found his report of an in-service assault to be credible for the reasons detailed above.  Drs. B.L., J.L., and J.G. as licensed physicians, and K.C. as a licensed independent social worker, are entirely competent to render medical opinions.  However, question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.


ORDER

The claim for service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


